Citation Nr: 1110543	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for melanocytic nevus (numerous), to include as due to inservice exposure to herbicides.

2.  Entitlement to service connection for left triceps hemangiopericytoma, to include as due to inservice exposure to herbicides.

3.  Entitlement to an evaluation in excess of 10 percent for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1972.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2009, the Board issued a decision which denied service connection for sleep apnea, and remanded the remaining issues on appeal for additional evidentiary development.  The Board's decision on the issue of service connection for sleep apnea is final.  38 U.S.C.A. § 7104 (West 2002).  

The issue of entitlement to service connection for left triceps hemangiopericytoma, to include as due to inservice exposure to herbicides, is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was first diagnosed with a melanocytic nevus many years after his active military service, and is not shown by the evidence of record to be related to his military service or to any incident therein, to include as due to exposure to herbicides.

2.  Pulmonary function testing (PFT) in November 2003 and November 2009 revealed a predicted forced expiratory volume in 1 second (FEV-1) of 96 percent; a ratio of FEV-1 to forced vital capacity (FVC) ranging from 84 to 107 percent; and diffusion capacity of carbon monoxide by the single breath method (DLCO)(SB) of 91 percent.  

3.  The Veteran's service-connected bronchitis is manifested by no more than normal PFTs and self-reported episodes of bronchitis throughout the year.  


CONCLUSIONS OF LAW

1.  Numerous melanocytic nevi were not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for an evaluation in excess of 10 percent for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6600 (2010); 38 C.F.R. § 4.96 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the RO's October 2003, October 2006, July 2008 and July 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letters informed the Veteran of what evidence was required to substantiate his claims for service connection and for an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  The RO's letters notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained all of the Veteran's service treatment records, and his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled a November 2009 respiratory examination to ascertain the current severity of the Veteran's bronchitis.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA examiner, who conducted the November 2009 VA respiratory examination, and drafted the May 2010 examination addendum thereto, had reviewed the Veteran's claims folder, including the Veteran's inservice and post service treatment records.  

In addition, the VA examiner performed an examination of the Veteran, which included obtaining a history of his condition directly from the Veteran.  Based upon this review and examination, the VA examiner rendered diagnoses and opinions, and provided a supporting basis for the conclusions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning this issue has been met.  38 C.F.R. § 3.159(c)(4).  As for his remaining issue involving service connection for a skin disorder, the RO has not sought a medical opinion concerning the etiology of this condition.  The Veteran was not shown to have any skin disorder during service or for decades thereafter.  His June 1972 separation examination listed his skin as normal, and the Veteran denied having any history of skin disease at that time.  Thereafter, a post service VA examination in August 1972 noted that his skin was clear.  Accordingly, the Board does not find that the evidence of record meets the low threshold required in order to obtain a medical opinion concerning these issues under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the duty to assist has been fulfilled.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In July 2009, the Board remanded this case for additional development by the RO.  Specifically, the RO was to obtain the Veteran's updated VA treatment records; provide the Veteran with a new VA examination to ascertain the current severity of his service-connected bronchitis; and readjudicate the Veteran's claims on appeal, with consideration of newly received evidence.  Given that the RO subsequently obtained the Veteran's updated private and VA treatment records; provided the Veteran with a VA examination for respiratory disorders in November 2009; and readjudicated the claims in a December 2009 supplemental statement of the case, the directives of the Board's prior remand have been accomplished.  See Stegall v. 

West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  


A.  Service Connection for Melanocytic Nevi

The Veteran is seeking service connection for melanocytic nevi.  He attributes this condition to inservice exposure to chemicals, including herbicides, such as Agent Orange.  Specifically, he claims he was exposed to Agent Orange while stationed at Eglin Air Base in Florida.  He also contends that his melanocytic nevi are the result of over exposure to the sun while in the service when he worked outdoors without a shirt in Florida and other sunny locations in the South.  

Service connection may be presumed for malignant tumors, if it is shown that the Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and this condition manifested to a degree of 10 percent within one year from the date of discharge with no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).

Historically, the Veteran served on active duty in the Air Force from October 1968 to June 1972.  His report of separation, Form DD 214, noted that he had no foreign or oversea service.

The Veteran's service treatment records are silent as to any treatment for a skin disorder.  A June 1972 separation examination found his skin to be normal.  A June 1972 medical history report indicated that the Veteran had no history of skin diseases.  

In July 1972, the Veteran filed a claim seeking service connection for multiple conditions.  His VA claim form made no reference to any skin disorders.  In August 1972, the Veteran underwent a VA physical examination.  The examination report noted that the Veteran's skin was "clear."

In 1994, a dysplastic melanocytic nevus was excised from the Veteran's back.  In July 1999, he underwent further excision of nevi.  In July 2000, further removal of nevi took place.  A July 2000 pathology report reflects nevi of the abdomen, right foot, left deltoid, and the upper back.   

An August 2001 pathology report indicates that a melanocytic nevus from the right cheek and one from the left abdomen were removed.  The pathologist indicated that he could not render any definitive histological diagnosis and that if basal cell carcinoma remained a clinical concern, additional tissue was needed.  In August 2002, a compound melanocytic nevus from the right mid back and one from the mid back were excised.

Whether the Veteran was exposed to herbicide agents during his service is immaterial in this case because there is no competent evidence linking the Veteran's 

melanocytic nevi to herbicide exposure and because melanocytic nevi are not presumptively linked to herbicide exposure under the applicable regulations.  38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran's military service records are negative for any evidence of melanocytic nevi.  In addition, the Veteran has not alleged having had any specific melanocytic nevi since his discharge from the service until 1994.  Thus, continuity of symptomatology from service is not shown or even alleged herein.  Indeed, melanocytic nevi did not manifest until several decades after the Veteran separated from service.  Hence, for service connection to be granted there must be competent evidence of a nexus between the melanocytic nevi and service, unless there is a presumptive basis upon which to grant service connection, which is absent herein.  

The only opinion of record regarding the origins of the Veteran's melanocytic nevi comes from the Veteran's statements, and because the Veteran's statements are not competent evidence on complex medical matters, a nexus between the melanocytic nevi and service is not shown.  Due to the lack of nexus, direct service connection for the Veteran's melanocytic nevi based on either herbicide or sun exposure is not warranted.  38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

B.  Increased Rating for Bronchitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from 

all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected chronic bronchitis has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 6600.  Under this diagnostic code, a 10 percent rating requires a FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC ratio of 71 to 80 percent; or DLCO(SB) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600.  A 30 percent rating requires a FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC ratio of 56 to 70 percent; or DLCO(SB) of 56 to 65 percent predicted.  Id.  A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC ratio of 40 to 55 percent, or; 

DLCO(SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  A 100 percent rating requires FEV-1 less than 40 percent predicted value, or; FEV-1/FVC ratio less than 40 percent, or; DLCO(SB) less than 40 percent predicted, or; a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.  

Coexisting respiratory conditions under Diagnostic Codes 6600 through 6817 and 6822 through 6847 shall not be combined with each other.  38 C.F.R. § 4.96.  Rather, the rating entity must assign a single rating under the Diagnostic Code that reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

Effective October 6, 2006, VA added provisions that clarify the use of PFT results in evaluating respiratory conditions.  See 71 Fed. Reg. 52,459-01 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d) ("Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845").  The revision explains that if a DLCO(SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO(SB) test would not be useful or valid in a particular case.  When the PFT results are not consistent with clinical findings, evaluation should generally be based on the PFT results.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; i.e., when evaluating based on PFT results.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, than the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test results that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a 

decreased FEV-1/FVC ratio should not be assigned.  The above regulatory changes pertinent are non-substantive in nature, and merely interpret already existing law.  VA amended the Rating Schedule concerning respiratory conditions effective October 6, 2006.  Specifically, 38 C.F.R. § 4.96(d) was added to the Rating Schedule which apply to all applications for benefits received by VA on or after October 6, 2006.  The Veteran filed his claim for increase before October 6, 2006.  

November 2003 PFTs yielded normal results.  The Veteran's FEV-1 was 96 percent predicted and FEV-1/FVC ratio was 107 percent.  The report concluded with an impression of normal PFTs, with an obesity pattern.  Thus, the criteria for a 30 percent evaluation under Diagnostic Code 6600 (FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC ratio of 56 to 70 percent; or DLCO(SB) of 56 to 65 percent predicted) are not met pursuant to the PFT results obtained in November 2003.  38 C.F.R. § 4.97, Diagnostic Code 6600.

In November 2009, the Veteran was afforded a VA respiratory examination.  The Veteran indicated that he continued to have several episodes of chronic bronchitis every year for which he took antibiotics.  According to the examiner, however, the Veteran did not provide a history suggestive of chronic bronchitis.  The Veteran indeed would not commit to how often he coughed, but he did not cough at all during the examination.  The Veteran indicated that when he did cough, it was productive 50 percent of the time.  The Veteran did not have hemoptysis.  He did not have anorexia.  He did, however, have dyspnea on exertion.  There was no shortness of breath on climbing one flight of stairs, but there was shortness of breath after ascending two flights.  The Veteran denied a history of asthma.  The Veteran was not taking any medication to assist in breathing or for the lungs.  The Veteran had no periods of incapacitation.  The Veteran denied cardiac problems, and there were no symptoms suggestive of cor pulmonale or pulmonary hypertension.  He had never required oxygen.  Objectively, the lungs were clear to inspection, percussion, and auscultation.  There were no wheezes, rales, or ronchi.  The heart was normal.  There was normal sinus rhythm, and no murmurs were heard.  There were no weight changes in the previous year.  According to the 

examiner, the Veteran was "quite obese" at 69 inches and 252 pounds.  The examiner opined that PFTs performed the day of the examination were within normal limits.  Specifically, the November 2009 PFT tests revealed FEV-1 of 96 percent; a FEV-1/FVC ratio to 84 percent; and DLCO(SB) of 91 percent.  The examiner diagnosed recurrent episodes of bronchitis but no chronic bronchitis, normal pulmonary examination, obesity, and no symptoms of cor pulmonale or pulmonary hypertension.  

As such, and because the Veteran's PFTs were said to be normal by the November 2009 examiner, an evaluation of 30 percent based on this examination for the service-connected disability is denied.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Because the Veteran has had normal PFTs throughout the appellate period and because such manifestations as cor pulmonale, pulmonary hypertension, or the need for oxygen have been absent, an evaluation in excess of 10 for the service-connected chronic bronchitis is denied, and a staged rating need not be considered.  Id.; Hart, 21 Vet. App. 509.

Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Accordingly, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 

"governing norms."  Third, if the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

In this case, the evidence of records does not show that the available schedular evaluation for the service-connected chronic bronchitis is inadequate.  The PFTs in November 2003 and November 2009 examinations revealed a predicted FEV-1 of 96 percent; a FEV-1/FVC ratio ranging from 84 to 107 percent; and DLCO(SB) of 91 percent.  The Veteran's service-connected bronchitis is manifested by no more than normal PFTs and self-reported episodes of bronchitis throughout the year.  A comparison between the level of severity and symptomatology of the Veteran's chronic bronchitis with the established criteria found in the Rating Schedule for chronic bronchitis shows that the rating criteria adequately describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for melanocytic nevi is denied.

An evaluation in excess of 10 percent for the service-connected chronic bronchitis is denied.


REMAND

The Veteran contends that his left triceps hemangiopericytoma is related to herbicide exposure in service.  Specifically, he contends that he was exposed to herbicides while stationed at Eglin Air Base in Florida.  

A review of the Veteran post service treatment records revealed that the Veteran has been treated for hemangiopericytoma.  Specifically, the record reflects that the Veteran had a left upper extremity mass for many years.  Due to its increase in size and the onset of discomfort, the Veteran is shown to have sought treatment for this condition in 2002.  A July 2002 magnetic resonance imaging revealed heterogeneous lesions occupying the long head of the triceps.  An August 2002 needle biopsy indicated a cellular spindle cell proliferation associated with prominent vasculature, favoring hemangiopericytoma.  There was no evidence of metastatic disease.  In September 2002, the Veteran underwent a tumor excision with neuroplasty of the ulnar and radial nerves.  Vascular invasion was not present, and all surgical margins were negative.  Radiation therapy was completed in July 2003.  An October 2008 X-ray study of the left humerus revealed surgical clips in the soft tissue without expansile, lytic, or blastic lesions.  The Veteran currently experiences left upper extremity lymphedema as a result of this treatment.  

Malignant hemangiopericytoma is a soft-tissue sarcoma presumptively linked to herbicide exposure.  38 C.F.R. § 3.309(e), Note 1.  However, a review of the evidence of record fails to identify whether or not the Veteran's left triceps hemangiopericytoma was malignant.  Under these circumstances, the RO should obtain a medical opinion addressing the issue of whether the Veteran's left triceps hemangiopericytoma was malignant. 

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for left triceps hemangiopericytoma since April 2009.  The RO must then obtain copies of the identified medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The RO must obtain a medical opinion from a physician as to whether the Veteran's left triceps hemangiopericytoma was malignant.  The claims file must be made available to the examiner for review in conjunction with forming the opinion.  Based on a review of the case and the claims file, including the August 2002 pathology report, the examiner must provide an opinion as to whether the Veteran's left triceps hemangiopericytoma was malignant.  The opinion provided must include a complete rationale.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. After the above actions have been completed, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



	


Department of Veterans Affairs


